DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Status of Claims
This action is in reply to the RCE, arguments and Amendments (filed March 24, 2022). Claims 1 and 9 have been amended. Claims 1-16 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s arguments and amendments with respect to the 103 rejections have been fully considered, but are not persuasive.
The Applicant essentially argues that the amendments overcome the references cited in the previous office action. The Applicant’s arguments are moot in view of RCE filing and substantive amendments that necessitate an updated search and consideration.
As such, due to the RCE filing, and substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1-16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-8 are directed to a machine and claims 9-16 are directed to process.

Claim 1 is directed to the abstract idea of cryptocurrency-based transaction processing which is grouped under fundamental economic principles or practices and commercial or legal interactions subgroupings of certain methods of organizing human activity grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “… represents transactions denominated in a primary cryptocurrency”, “wherein valuations in other forms are placed …”, “… represents transactions denominated in a secondary cryptocurrency distinct from the primary cryptocurrency and tied to a national currency via an exchange rate controlled by a local exchange rate controller”, “a valuation in secondary cryptocurrency associated with certain types of entries in … is limited in size”, “an incentive for … to validate entries in … is based on a portion of the valuation associated with an entry or based on a transaction fee”, “the valuation associated with entries in … cannot be transferred to … at the same or a lower tier without first transferring the valuation to at least …”, “wherein … enforces the divisions between …, and wherein … enforces the divisions between … when … operates at a higher tier than … but at a lower tier than …”. Accordingly, the claim recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements such as primary-tier blockchain database, “the primary-tier blockchain database acts as the highest-tier database of a blockchain database system”, “entries in lower-tier blockchain databases are made from the blockchain database”, secondary-tier blockchain database, nodes, different secondary-tier blockchain database, “at least one gateway node between each lower-tier blockchain database and the blockchain database at the next-higher tier” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing cryptocurrency-based transactions. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing cryptocurrency-based transactions using computer technology (e.g.: central processor unit, see specification as filed ¶ 100). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Claim 9 is directed to the abstract idea of cryptocurrency-based transactions processing which is grouped under fundamental economic principles or practices and commercial or legal interactions subgroupings of certain methods of organizing human activity grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 9 recites “creating … wherein … represents transactions denominated in a primary cryptocurrency and acts as …”, “creating …, wherein … represents transactions denominated in a secondary cryptocurrency distinct from the primary cryptocurrency and tied to a national currency via an exchange rate controlled by a local exchange rate controller, a valuation in secondary cryptocurrency associated with certain types of entries in … is limited in size, incentive for … to validate entries is based on a portion of the valuation associated with an entry or based on a transaction fee”. Accordingly, the claim recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance)
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements such as primary-tier blockchain database, multi-tiered blockchain database system, “wherein valuations in other forms are placed into the highest-tier database of the system wherein entries in lower-tier blockchains are made from the primary-tier blockchain database”, second-tier blockchain database, nodes, “establishing at least one gateway node between each secondary-tier blockchain database and the blockchain database at the next-higher tier, wherein the at least one gateway node enforces the divisions between primary-tier and secondary-tier blockchain databases, and wherein the at least one gateway node enforces the divisions between secondary-tier blockchain databases when one secondary-tier blockchain database operates at a higher tier than another secondary-tier blockchain database but at a lower tier than a primary-tier blockchain database” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing cryptocurrency-based transactions. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing cryptocurrency-based transactions using computer technology (e.g.: central processor unit, see specification as filed ¶ 100). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claims 1 and 9 are not patent eligible.

As per dependent claims 2-8 and 10-16, these claims further define the abstract idea noted in claims 1 and 9. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent 2-8 and 10-16 are similarly not patent eligible under the two-step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170228734 A1 (Kurian) in view of US 20180068280 A1 (Micali) in view of US 20170278186 A1 (Creighton) in further view of US 20180096360 A1 (Christidis).

As per claim 1, Kurian teaches,
at least one primary-tier blockchain database (FIG. 7, ¶ [0065], [0058]),
the primary tier blockchain database represents transactions denominated in a primary cryptocurrency (¶ [0058] “transactions for cryptocurrencies such as used in bitcoin”),
the primary tier blockchain database acts as the highest-tier database of a blockchain database system (FIG. 7, ¶ [0065]), wherein valuations in other forms are placed into the primary-tier blockchain database of the system (¶ [0068]),
at least one secondary-tier blockchain database (FIG. 7, ¶ [0065]),
an incentive for nodes to validate entries in the second-tier blockchain database is based on a portion of the valuation associated with an entry or based on a transaction fee (¶ [0060]),

Kurian does not explicitly teach, however, Micali teaches,
the secondary-tier blockchain database represents transactions denominated in a secondary cryptocurrency distinct from the primary cryptocurrency and tied to a national currency via an exchange rate controlled by a local exchange rate controller (¶ 142 “Centralcoin, Spreadcoin and Democoin can be used (a) as a separate (and separate floating) digital currency, or (b) be tied to (and floating with) a national currency, or (c) both”),
a valuation in secondary cryptocurrency associated with certain types of entries in the secondary-tier database is limited in size (¶ 150-152 “monetary information. For instance, the initial amount of money associated to PK.sub.X; territorial information, specifying the territory where PK.sub.X is allowed to operate; and/or possible restrictions on the transactions PK.sub.X is allowed to do (e.g., restrictions to make money transfers to some public keys or classes of public keys”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tethered digital currency of Micali in Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital currency based transaction processing and because tethered cryptocurrency improves transaction security (see Micali, ¶ 205).

Kurian does not explicitly teach, however, Creighton teaches,
entries in lower tier blockchain databases are made from the highest tier blockchain database (¶ [0098], [0075]),
the valuation associated with entries in the secondary-tier blockchain database cannot be transferred to a different secondary-tier blockchain database at the same or a lower tier without first transferring the valuation to at least the next-higher tier blockchain database (¶ [0079], [0090]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage asset transaction through a primary and secondary blockchain based mechanism of Creighton in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing transactions of assets of a parent blockchain through a subordinate blockchain improves blockchain management by offloading asset transfers from a top tier while maintaining asset consistency with the top tier/parent blockchain as such further distributing asset management which further aids asset transfer management to scale to demand.

Kurian does not explicitly teach, however, Christidis teaches,
at least one gateway node, between each lower-tier blockchain database and the blockchain database at the next-higher tier, wherein the at least one gateway node enforces the divisions between lower-tier blockchain databases (¶ [0026]), and wherein the at least one gateway node enforces the divisions between secondary-tier blockchain databases when one secondary-tier blockchain database operates at a higher tier than another secondary-tier blockchain database but at a lower tier than a primary tier blockchain database (¶ [0020], [0022], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage tier based separation between smart contracts of Christidis in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing tier based separation of smart contracts improves blockchain management by automated enforcement of smart contract compliance to higher tiered smart contracts as such assure consistency between higher tiered smart contracts and lower tiered smart contracts.

Kurian also teaches 
creating at least one primary tier blockchain database (FIG. 7, ¶ [0065], ¶ [0058]), creating at least one secondary-tier blockchain database (FIG. 7, ¶ [0065]).

Kurian does not explicitly teach, however, Cristidis also teaches 
establishing at least one gateway node (FIG. 3 item 3, ¶ [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage tier based separation between smart contracts of Christidis in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing tier based separation of smart contracts improves blockchain management by automated enforcement of smart contract compliance to higher tiered smart contracts as such assure consistency between higher tiered smart contracts and lower tiered smart contracts.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Micali in view of Creighton in view of Christidis in further view of US 20180181925 A1 (Lamison-White).

As per claim 2 and 10, combination of Kurian, Micali, Creighton, and Christidis teach all the limitations of claims 1 and 9. 
Kurian does not explicitly teach, however, Lamison-White teaches, 
wherein the cryptocurrency is issued by, and stabilized by, a central issuer (¶ [0025]) who stabilizes the cryptocurrency using a reserve of the cryptocurrency, a reserve of a different cryptocurrency, a reserve of real currency, or any combination of these reserves (¶ [0021], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stabilize the cryptocurrency of Lamison-White in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because stabilizing a cryptocurrency improves blockchain asset transfer management by ensuring value reliability of the cryptocurrency during (and after) transfer transactions.

As per claims 3 and 11, combination of Kurian, Micali, Creighton, Christidis, and Lamison-White teach all the limitations of claims 1, 2, and 9, 10. 
Kurian does not explicitly teach, however, Lamison-White teaches, 
wherein the central issuer is a governmental entity who stabilizes the cryptocurrency using reserves of that government's real currency (¶ [0025], [0021] , [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stabilize the cryptocurrency of Lamison-White in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because stabilizing a cryptocurrency improves blockchain asset transfer management by ensuring value reliability of the cryptocurrency during (and after) transfer transactions.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Micali in view of Creighton in view of Christidis in view of Lamison-White in further view of US 20170243289 A1 (Rufo).

As per claims 4 and 12, combination of Kurian, Micali, Creighton, Christidis and Lamison-White teach all the limitations of claims 1, 2, 3, and 9, 10, 11. 
Kurian does not teach, however, Rufo teaches, 
wherein the liquidity of the cryptocurrency is managed by (¶ [0032]) adjusting exchange rates (¶ [0032]), offering incentives for delaying transactions, making cash calls on certain members of a reserve group, or any combination of these steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain cryptocurrency liquidity of Rufo in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing cryptocurrency liquidity improves blockchain asset transfer management by providing volume availability for continued asset transfer transactions.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Micali in view of Creighton in view of Christidis in view of Lamison-White in view of Rufo in further view of US 20150170112 A1 (DeCastro).

As per claims 5 and 13, combination of Kurian, Micali, Creighton, Christidis, Lamison-White, and Rufo teach all the limitations of claims 1, 2, 3, 4, and 9, 10, 11, 12. 
Kurian does not teach, however, DeCastro teaches, 
wherein the liquidity management is performed automatically using machine learning algorithms (¶ [0079], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize artificial intelligence to manage liquidity of DeCastro in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because utilizing artificial intelligence in relation to cryptocurrency transactions improves cryptocurrency liquidity by removing friction associated transfers and exchanges using artificial intelligence.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Micali in view of Creighton in view of Christidis in further view of US 20150371224 A1 (Lingappa).

As per claims 6 and 14, combination of Kurian, Micali, Creighton, and Christidis teach all the limitations of claims 1 and 9. 
Kurian does not teach, however, Lingappa teaches, 
wherein the valuation associated with at least one of the lower tier blockchain databases is in the form of tokens representing digital checks issued by a financial institution and backed by an asset owned or controlled by the financial institution (¶ [0049], ¶ [0032], FIG. 3, item 308-312, ¶ [0089]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage asset backed digital currency payments in a blockchain of Lingappa in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing asset backed digital currency payments in a blockchain improves blockchain asset transfer management by ensuring value reliability of the cryptocurrency by backing the cryptocurrency with monetary assets.

As per claims 7 and 15, combination of Kurian, Micali, Creighton, Christidis, and Lingappa teach all the limitations of claims 1, 6, and 9, 14. 
Kurian does not explicitly teach, however, Lingappa teaches, 
wherein the assets owned or controlled by the financial institution are government issued monies (¶ [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage asset backed digital currency payments in a blockchain of Lingappa in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing asset backed digital currency payments in a blockchain improves blockchain asset transfer management by ensuring value reliability of the cryptocurrency by backing the cryptocurrency with monetary assets.

As per claims 8 and 16, combination of Kurian, Micali, Creighton, Christidis, and Lingappa teach all the limitations of claims 1, 6, and 9, 14. 
Kurian does not explicitly teach, however, Lingappa teaches, 
wherein the assets owned or controlled by the financial institution are cryptocurrencies (¶ [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage asset backed digital currency payments in a blockchain of Lingappa in the tiered blockchains system of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain asset management and because managing asset backed digital currency payments in a blockchain improves blockchain asset transfer management by ensuring value reliability of the cryptocurrency by backing the cryptocurrency with monetary assets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692